Exhibit 10.7

FORM OF

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into as of
                , 2019, by and among BellRing Brands, Inc., a Delaware
corporation (the “Company”), and                 (“Indemnitee”). Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in
Section 15 hereof.

WHEREAS, in light of the litigation costs and risks to directors, managers and
officers resulting from their service to companies, and the desire of the
Company to attract and retain qualified individuals to serve as directors,
managers and officers for the Company Entities, it is reasonable, prudent and
necessary for the Company to indemnify and advance expenses on behalf of the
Company Entities’ directors, managers and officers to the extent permitted by
applicable Law so that they will serve or continue to serve the Company Entities
free from undue concern regarding such risks;

WHEREAS, the Company has requested that Indemnitee serve or continue to serve as
a director and/or officer of the Company and may have requested or may in the
future request that Indemnitee serve one or more of the other Company Entities
as a director, manager or officer or in other capacities; and

WHEREAS, Indemnitee is willing to serve as a director and/or officer of the
Company on the condition that Indemnitee be so indemnified.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1. Services by Indemnitee. Indemnitee agrees to serve as a director and/or
officer of the Company and/or one or more of the Company Entities.

2. Indemnification.

(a) General. On the terms and subject to the conditions of this Agreement, the
Company shall, to the fullest extent permitted by applicable law (as such may be
in existence on the date hereof or amended from time to time, “Law”), indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
liabilities, judgments, fines, penalties, costs, Expenses and other amounts that
Indemnitee reasonably incurs and that result from, arise in connection with or
are by reason of Indemnitee’s Corporate Status, and shall advance Expenses to
Indemnitee pursuant to the terms set forth in this Agreement. The obligations of
the Company under this Agreement shall continue during the period Indemnitee is
a director or officer of any Company Entity and after such time as Indemnitee
ceases to serve as a director or officer of any Company Entity or in any other
Corporate Status, and include, without limitation, claims for monetary damages
against Indemnitee in respect of any actual or alleged liability or other loss
of Indemnitee, to the fullest extent permitted under applicable Law (including,
if applicable, Section 145 of the General Corporation Law of the State of
Delaware).

(b) Indemnity of Indemnitee by Subsidiary of the Company. Notwithstanding and in
addition to any other provision of this Agreement, in the event that Indemnitee
serves, now or in the future, as an officer, director, member of the board of
managers or in a similar position with any of the Company’s direct or indirect
subsidiaries, in consideration for such service, Indemnitee shall be indemnified
and be entitled to rights of advancement and contribution from any such
subsidiary to the maximum extent permitted by this Agreement and by applicable
Law. Such indemnification, advancement and contribution shall be made on
comparable terms pursuant to comparable procedures as those set forth in this
Agreement. The Company hereby represents that it is or will be duly authorized
and empowered on behalf of each such subsidiary described in the preceding
sentence to provide such indemnification, advancement and contribution as set
forth in this Section 2(b) and further agrees to take any and all



--------------------------------------------------------------------------------

actions necessary to cause each such subsidiary to effectuate such
indemnification, advancement and contribution. In the event that any such
subsidiary against which Indemnitee is entitled to such indemnification,
advancement and contribution fails to provide such indemnification, advancement
or contribution to the maximum extent permitted by this Agreement and by
applicable Law, the Company agrees to provide to Indemnitee any and all
indemnification, advancement and contribution to the maximum extent permitted by
this Agreement and by applicable Law on behalf of such subsidiary. The rights of
indemnification, advancement and contribution provided to Indemnitee by any
subsidiary of the Company are not exclusive of any other rights which Indemnitee
may have from such subsidiary under statute, bylaw, agreement, vote of the board
of directors or board of managers of such subsidiary or otherwise.

3. Proceedings Other Than Proceedings by or in the Right of the Company. If in
connection with, or by reason of, Indemnitee’s Corporate Status Indemnitee was,
is, or is threatened to be made, a party to or a participant in any Proceeding
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor, the Company shall, to the fullest extent permitted by Law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all Expenses, liabilities, losses, judgments, fines, penalties, costs
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
losses, judgments, fines, penalties, costs and amounts paid in settlement)
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding or any claim, issue or matter therein.

4. Proceedings by or in the Right of the Company. If in connection with, or by
reason of, Indemnitee’s Corporate Status Indemnitee was, is, or is threatened to
be made, a party to or a participant in any Proceeding brought by or in the
right of the Company to procure a judgment in its favor, the Company shall, to
the fullest extent permitted by Law, indemnify Indemnitee with respect to, and
hold Indemnitee harmless from and against, all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with such Proceeding;
provided, however, that indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been adjudged by a court of competent jurisdiction to be liable to
the Company only if (and only to the extent that) the Court of Chancery of the
State of Delaware or other court in which such Proceeding shall have been
brought or is pending (the “Trial Court”) shall determine that despite such
adjudication of liability and in light of all circumstances such indemnification
may be made.

5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding (including,
without limitation, any Proceeding brought by or in the right of the Company),
the Company shall, to the fullest extent permitted by Law, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
therewith. If Indemnitee is not wholly successful in defense of such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall, to the
fullest extent permitted by Law, indemnify Indemnitee against all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
each successfully resolved claim, issue or matter. For purposes of this
Section 5 and without limitation, the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, on substantive or
procedural grounds, shall be deemed to be a successful result as to such claim,
issue or matter.

 

- 2 -



--------------------------------------------------------------------------------

6. Partial Indemnification; Contribution.

(a) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by the Company for a portion of
the Expenses, liabilities, losses, judgments, fines, penalties, costs and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
losses, judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee or on behalf of Indemnitee in connection with a Proceeding or any
claim, issue or matter therein, in whole or in part, the Company shall, to the
fullest extent permitted by Law, indemnify Indemnitee to the fullest extent to
which Indemnitee is entitled to such indemnification.

(b) Contribution.

(i) Whether or not any indemnification provided elsewhere in this Agreement is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is liable with Indemnitee (or would be if joined
in such action, suit or proceeding), the Company shall pay, in the first
instance, the entire amount of any judgment or settlement of such action, suit
or proceeding without requiring Indemnitee to contribute to such payment and the
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee.

(ii) Without diminishing or impairing the obligations of the Company set forth
in the preceding subsection, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of Expenses (including
reasonable outside attorneys’ fees), liabilities, losses, judgments, fines,
penalties, costs and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee in proportion to the relative benefits
received by the Company and all officers, directors or employees of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such action, suit or proceeding), on the one hand, and Indemnitee, on
the other hand, from the transaction from which such action, suit or proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to Law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such Expenses, liabilities, losses, judgments,
fines, penalties, costs or settlement amounts, as well as any other equitable
considerations that the applicable Law of the State of Delaware (or other
applicable Law) may require to be considered. The relative fault of the Company
and all officers, directors or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), on the one hand, and Indemnitee, on the other hand, shall
be determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(iii) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution that may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

(iv) To the fullest extent permissible under applicable Law and without
diminishing or impairing the obligations of the Company set forth in the
preceding subsections of this Section 6, if the indemnification obligations of
the Company provided for in this Agreement are unavailable to Indemnitee for any
reason whatsoever, the Company, in lieu of indemnifying Indemnitee,

 

- 3 -



--------------------------------------------------------------------------------

shall contribute to the amount incurred by Indemnitee, whether for liabilities,
losses, judgments, fines, penalties, costs, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (A) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (B) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

7. Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.

(a) The Company shall, to the fullest extent permitted by Law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, any
and all Expenses and, if requested by Indemnitee, shall advance on an
as-incurred basis (as provided in Section 9 of this Agreement) such Expenses to
Indemnitee, which are reasonably incurred by Indemnitee in connection with any
action or proceeding or part thereof brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under this
Agreement, any other agreement or the Organizational Documents of the Company as
now or hereafter in effect; or (ii) recovery under any director and officer
liability insurance policies maintained by any Company Entity.

(b) To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness (or is forced or asked to respond to discovery requests) in
any Proceeding to which Indemnitee is not a party, the Company shall, to the
fullest extent permitted by Law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, and the Company will advance on an
as-incurred basis (as provided in Section 9 of this Agreement), all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
therewith.

8. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for elsewhere in this Agreement, the Company
shall and hereby does, to the fullest extent permitted by Law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
Expenses, liabilities, losses, judgments, fines, penalties, costs and amounts
paid in settlement (other than amounts paid in settlement with respect to a
Proceeding by or in the right of the Company) reasonably incurred by Indemnitee
or on behalf of Indemnitee, if, by reason of Indemnitee’s Corporate Status,
Indemnitee was, is, or is threatened to be made, a party to or a participant in
any Proceeding (including a Proceeding by or in the right of the Company),
including to the fullest extent permitted by Law, without limitation, all
liability arising out of the ordinary negligence of Indemnitee (other than the
fraud of Indemnitee). The only limitation that shall exist upon the Company’s
obligations pursuant to this Agreement shall be that the Company shall not be
obligated to make any payment to Indemnitee if a court of competent jurisdiction
issues a final non-appealable judicial determination that Indemnitee is not
entitled to indemnification hereunder.

9. Advancement of Expenses. The Company shall, to the fullest extent permitted
by Law, pay on a current and as-incurred basis all Expenses incurred by or on
behalf of Indemnitee in connection with any Proceeding in any way connected
with, resulting from or relating to Indemnitee’s Corporate Status. Such Expenses
shall be paid in advance of the final disposition of such Proceeding, without
regard to whether Indemnitee will ultimately be entitled to be indemnified for
such Expenses and without regard to whether an Adverse Determination has been or
may be made, except as contemplated by Section 10(f) of this Agreement.
Following a final disposition of such Proceeding, if any, Indemnitee shall repay
such amounts advanced only if and to the extent that an Adverse Determination is
made and not challenged, as provided in Section 10(f), or if it shall ultimately
be determined in a decision by a court of competent jurisdiction from which no
appeal can be taken that Indemnitee is not entitled to be indemnified by the
Company for such Expenses.

 

- 4 -



--------------------------------------------------------------------------------

10. Indemnification Procedures.

(a) Notice of Proceeding. Indemnitee agrees to notify the Company promptly upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter that may be
subject to indemnification or advancement of Expenses hereunder. Any failure by
Indemnitee to notify the Company will relieve the Company of its advancement or
indemnification obligations under this Agreement only to the extent the Company
can establish that such omission to notify resulted in actual and material
prejudice to it, and the omission to notify the Company will, in any event, not
relieve the Company from any liability that it may have to indemnify Indemnitee
otherwise under this Agreement.

(b) Defense; Settlement. The Company shall have the sole right and obligation to
control the defense or conduct of any claim or Proceeding with respect to
Indemnitee. The Company shall not, without the prior written consent of
Indemnitee, which may not be unreasonably withheld, conditioned or delayed,
effect any settlement or compromise of any Proceeding against Indemnitee which
imposes any cost or liability on Indemnitee unless such settlement or compromise
solely involves the payment of money for which the Indemnitee will be fully
indemnified or performance of any obligation by persons other than Indemnitee.
The Company shall not be obligated to indemnify Indemnitee against amounts paid
in settlement of a Proceeding against Indemnitee if such settlement is effected
by Indemnitee without the Company’s prior written consent.

(c) Request for Advancement; Request for Indemnification.

(i) To obtain advancement of Expenses under this Agreement, Indemnitee shall
submit to the Company a written request therefor, together with such invoices or
other supporting information as may be reasonably requested by the Company and
reasonably available to Indemnitee, and, only to the extent required by
applicable Law and/or any applicable Organizational Documents that cannot be
waived, an unsecured written undertaking to repay amounts advanced unless it
shall ultimately be determined that he or she is entitled to be indemnified by
the Company. The Company shall make advance payment of Expenses to Indemnitee no
later than 15 days after receipt of the written request for advancement (and
each subsequent request for advancement) by Indemnitee.

(ii) To obtain indemnification under this Agreement, at any time after
submission of a request for advancement of Expenses pursuant to Section 10(c)(i)
of this Agreement, Indemnitee may submit a written request for indemnification
hereunder. The time at which Indemnitee submits a written request for
indemnification shall be determined by the Indemnitee in the Indemnitee’s sole
discretion. Once Indemnitee submits such a written request for indemnification
(and only at such time that Indemnitee submits such a written request for
indemnification), a Determination shall thereafter be made, as provided in and
only to the extent required by Section 10(d) of this Agreement. In no event
shall a Determination be made, or required to be made, as a condition to or
otherwise in connection with any advancement of Expenses pursuant to Section 9
and Section 10(c)(i) of this Agreement. Notwithstanding the foregoing, any
failure of Indemnitee to provide such a request to the Company, or to provide
such a request in a timely fashion, shall not relieve the Company of any
liability that it may have to Indemnitee unless, and to the extent that, such
failure actually and materially prejudices the interests of the Company.

(d) Determination. The Company agrees that in no event shall a Determination be
required in connection with indemnification for Expenses incurred as a witness
pursuant to Section 7 of this Agreement or incurred in connection with any
Proceeding or portion thereof with respect to which Indemnitee has been
successful on the merits or otherwise unless specifically required by applicable
Law that cannot be waived. Any decision that a Determination is required by Law
in connection with any such indemnification of Indemnitee, and any Determination
required in connection therewith or with any other

 

- 5 -



--------------------------------------------------------------------------------

indemnification of Indemnitee, shall be made within 30 days after the later of
(i) receipt of Indemnitee’s written request for indemnification pursuant to
Section 10(c)(ii), or (ii) the selection of Independent Counsel, if such
Determination is to be made by Independent Counsel (the “Determination Period”)
and such Determination shall be made either (A) by the Board of Directors by
majority vote or consent of a quorum consisting of only Disinterested Directors,
or (B) if such a quorum of Disinterested Directors cannot be obtained, by
Independent Counsel in a written opinion to the Company and Indemnitee. If a
Determination is requested but is not made during the Determination Period, then
the requisite Determination shall be deemed a Favorable Determination and
Indemnitee shall be entitled to such indemnification absent (x) a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (y) a prohibition of such indemnification under
applicable Law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional 15 days, if the person, persons or
entity making such Determination in good faith requires such additional time to
obtain or evaluate documentation and/or information relating thereto. If a
Determination is made that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within 20 days after such Determination. Indemnitee
shall reasonably cooperate with the person, persons or entity making such
Determination, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such Determination. Any
Independent Counsel or Disinterested Directors, as the case may be, shall act
reasonably and in good faith in making a Determination under this Agreement. Any
Expenses incurred by Indemnitee in so cooperating with the Disinterested
Directors or Independent Counsel, as the case may be, making such Determination
shall be advanced and borne by the Company (irrespective of the Determination as
to Indemnitee’s entitlement to indemnification) and the Company is liable to
indemnify and hold Indemnitee harmless therefrom. Notwithstanding anything in
this Agreement to the contrary, no Determination shall be required to be made
prior to the final disposition of the Proceeding.

(e) Independent Counsel. In the event that the Determination is to be made by
Independent Counsel pursuant to Section 10(d) of this Agreement, the Independent
Counsel shall be selected as provided in this Section 10(e). The Independent
Counsel shall be selected by the Disinterested Directors (unless there are no
Disinterested Directors, in which case Indemnitee shall select the Independent
Counsel in the Indemnitee’s sole discretion), and the Board of Directors or the
Indemnitee, as the case may be, shall give written notice to the other, advising
the Board of Directors or Indemnitee, as the case may be, of the identity of the
Independent Counsel so selected. The Board of Directors or the Indemnitee, as
the case may be, may, within 10 days after such written notice of selection
shall have been received, deliver to the Indemnitee or the Board of Directors,
as the case may be, a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” and
the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is so made and substantiated,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or a court of competent jurisdiction has
determined that such objection is without merit. If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 10(c)(ii) of this Agreement, no Independent Counsel shall have been
selected and not objected to, either the Board of Directors or Indemnitee may
petition a court of competent jurisdiction for resolution of any objection that
shall have been made by the Board of Directors or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 10(d) of this Agreement. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 10(f) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). Any expenses incurred by Independent
Counsel shall be borne by the Company (irrespective of the Determination of
Indemnitee’s entitlement to indemnification) and not by Indemnitee.

 

 

- 6 -



--------------------------------------------------------------------------------

(f) Consequences of Determination; Remedies of Indemnitee. The Company shall be
bound by and shall have no right to challenge a Favorable Determination. If an
Adverse Determination is made, or if for any other reason the Company does not
make timely indemnification payments or advances of Expenses, or the Company or
any other person takes any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, the Indemnitee the benefits provided or
intended to be provided hereunder, Indemnitee shall have the right to commence a
Proceeding before a court of competent jurisdiction to challenge such Adverse
Determination, and/or to require the Company to make such payments or advances,
and/or to recover damages for breach of this Agreement, and/or to recover under
any directors’ and officers’ liability insurance policies maintained by the
Company (and the Company shall have the right to defend its position in such
Proceeding and to appeal any adverse judgment in such Proceeding but shall not
oppose Indemnitee’s right to seek such adjudication). Indemnitee shall be
entitled to be indemnified for all Expenses incurred in connection with such a
Proceeding and to have such Expenses advanced by the Company in accordance with
Section 9 of this Agreement, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses or
insurance recovery. The Company shall not oppose Indemnitee’s right to seek any
such adjudication. If Indemnitee fails to challenge an Adverse Determination, or
if Indemnitee challenges an Adverse Determination and such Adverse Determination
has been upheld by a final judgment of a court of competent jurisdiction from
which no appeal can be taken, then, to the extent and only to the extent
required by such Adverse Determination or final judgment, the Company shall not
be obligated to indemnify or advance Expenses to Indemnitee under this
Agreement. In the event that an Adverse Determination has been made, any
judicial proceeding commenced pursuant to this Section 10(f) shall be conducted
in all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the Adverse Determination. The Company authorizes the
Indemnitee from time to time to retain one counsel of Indemnitee’s choice
reasonably acceptable to the Board of Directors, at the expense of the Company
to the extent provided under applicable Law, to advise and represent Indemnitee
in connection with any such judicial adjudication or recovery, including without
limitation, the initiation or defense of any litigation or other legal action,
whether by or against the Company or any director, officer, stockholder or other
person affiliated with the Company; provided that Indemnitee shall have
reasonably concluded based on written advice of independent counsel that there
is a conflict of interest between the Company and Indemnitee with respect to any
judicial action. The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable.

(g) Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by Law, in connection with any Determination with
respect to Indemnitee’s entitlement to indemnification hereunder by any person,
including a court:

(i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement, and (A) the Company Entities or any other person or entity
challenging such right will have the burden of proof and the burden of
persuasion by clear and convincing evidence to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption, and (B) neither the failure of the Company
(including by its directors or Independent Counsel) to have made a Determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual Determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall create a presumption that Indemnitee
has not met the applicable standard of conduct;

 

- 7 -



--------------------------------------------------------------------------------

(ii) a settlement or other disposition short of final judgment may be successful
if it permits a party to avoid expense, delay, distraction, disruption and
uncertainty, and therefore in the event that any action, claim or proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such action, suit or proceeding, and anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence;

(iii) the termination of any action, suit or Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create an
unfavorable presumption against Indemnitee; and

(iv) Indemnitee will be deemed to have acted reasonably if Indemnitee’s action
is based on the records or books of account of the applicable Company Entity,
including financial statements, or on information supplied to Indemnitee by the
officers, employees or committees of the board of directors (or equivalent
governing body) of the applicable Company Entity, or on the advice of legal
counsel for the applicable Company Entity or on information or records given in
reports made to the applicable Company Entity by an independent certified public
accountant or by an appraiser or other expert or advisor selected with
reasonable care by the applicable Company Entity.

The provisions of this Section 10(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement. In
addition, whether or not the foregoing provisions of this Section 10(g) are
satisfied, it shall in no event create any unfavorable presumption with respect
to Indemnitee’s actions. Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion by clear and convincing
evidence.

11. Insurance; Subrogation; Other Rights of Recovery, etc.

(a) The Company may purchase and maintain a policy or policies of insurance with
reputable insurance companies, providing Indemnitee with coverage for any
liability asserted against, and incurred by, Indemnitee or on Indemnitee’s
behalf by reason of Indemnitee’s Corporate Status, or arising out of
Indemnitee’s status as such, whether or not any the Company would have the power
to indemnify Indemnitee against such liability. With respect to the Company,
such insurance policies shall have coverage terms and policy limits at least as
favorable to Indemnitee as the insurance coverage provided to any other director
or officer of such Company Entity.

(b) In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee against any other Company Entity, and Indemnitee hereby
agrees, as a condition to obtaining any advancement or indemnification from the
Company, to assign to the Company all of Indemnitee’s rights to obtain from such
other Company Entity such amounts to the extent that they have been paid by the
Company to or for the benefit of Indemnitee as advancement or indemnification
under this Agreement and are adequate to indemnify Indemnitee with respect to
the costs, Expenses or other items to the full extent that Indemnitee is
entitled to indemnification or other payment hereunder; and Indemnitee will
(upon request by the Company) execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit or enforce such rights.

 

- 8 -



--------------------------------------------------------------------------------

(c) Except as provided in this Section 11(c), the Company shall not be liable to
pay or advance to Indemnitee any amounts otherwise indemnifiable under this
Agreement or under any other indemnification agreement if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise; provided, however, that: (i) the
Company hereby agrees that it is the indemnitor of first resort under this
Agreement and under any other indemnification agreement (i.e., its obligations
to Indemnitee under this Agreement or any other agreement or undertaking to
provide advancement and/or indemnification to Indemnitee are primary and any
obligation of Post (or any affiliate thereof other than a Company Entity) to
provide advancement or indemnification for the same Expenses, liabilities,
losses, judgments, fines, penalties, costs and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, liabilities, losses, judgments,
fines, penalties, costs and amounts paid in settlement) incurred by Indemnitee,
whether pursuant to contract or Organizational Documents or otherwise, are
secondary); (ii) the Company hereby agrees that, subject to the other terms and
conditions of this Agreement, it shall be required to advance the full amount of
Expenses incurred by Indemnitee and shall be liable for the full amount of all
Expenses, losses, liabilities, judgments, fines, penalties, costs and amounts
paid in settlement to the extent legally permitted and as required by the terms
of this Agreement and/or the Organizational Documents of the Company (or any
other agreement between the Company and Indemnitee), without regard to any
rights Indemnitee may have against Post or any affiliate thereof (other than a
Company Entity); and (iii) if Post (or any affiliate thereof other than a
Company Entity) pays or causes to be paid, for any reason, any amounts otherwise
indemnifiable hereunder or under any other indemnification agreement (whether
pursuant to contract or Organizational Documents) with Indemnitee, then (x) Post
(or such affiliate, as the case may be) shall have a right to contribution
and/or be fully subrogated to all rights of Indemnitee with respect to such
payment and (y) the Company shall fully indemnify, reimburse and hold harmless
Post (or such affiliate) for all such payments actually made by Post (or such
affiliate).

(d) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee in respect of or relating to Indemnitee’s service at the request of
the Company as a director, officer, employee, fiduciary, representative, partner
or agent of any other Company Entity shall be reduced by any amount Indemnitee
has actually received as payment of indemnification or advancement of Expenses
from such other Company Entity, except to the extent that such indemnification
payments and advance payment of Expenses when taken together with any such
amount actually received from other Company Entities or under director and
officer insurance policies maintained by one or more Company Entities are
inadequate to fully pay all costs, Expenses or other items to the full extent
that Indemnitee is otherwise entitled to indemnification or other payment
hereunder.

(e) Except for the rights set forth in Sections 11(c) and 11(d) of this
Agreement, the rights to indemnification and advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time, whenever conferred or arising, be entitled under
applicable Law, under the Company Entities’ Organizational Documents or under
any other agreement, vote of stockholders or resolution of directors or managers
of any Company Entity, or otherwise, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. Indemnitee’s rights
under this Agreement are present contractual rights that fully vest upon
Indemnitee’s first service as a director or officer of the Company.

(f) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the applicable Laws of the State of Delaware (or other
applicable Law), whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be

 

- 9 -



--------------------------------------------------------------------------------

afforded currently under the Company Entities’ Organizational Documents and this
Agreement, it is the intent of the parties hereto that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

12. Employment Rights; Successors; Third Party Beneficiaries.

(a) This Agreement shall not be deemed an employment contract between the
Company and Indemnitee. This Agreement shall continue in force as provided above
after Indemnitee has ceased to serve as a director and/or officer of the Company
or any other Corporate Status.

(b) This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of Indemnitee and Indemnitee’s heirs,
executors and administrators.

(c) Post and its affiliates are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement and may specifically enforce
the Company’s obligations specified in Section 11(c) of this Agreement as though
a party hereunder.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable Law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby. Without limiting the generality of the foregoing,
this Agreement is intended to confer upon Indemnitee indemnification rights to
the fullest extent permitted by applicable Law. In the event any provision
hereof conflicts with any applicable Law, such provision shall be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve such conflict.

14. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) of this Agreement or as may otherwise be agreed by the Company,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to (i) any Proceeding brought by Indemnitee
(other than a Proceeding by Indemnitee (x) by way of defense or counterclaim,
unless a court of competent jurisdiction determines that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous, (y) to enforce Indemnitee’s rights under this Agreement or (z) to
enforce any other rights of Indemnitee to indemnification, advancement or
contribution from the Company under any other contract, Organizational Documents
or under statute or other Law, including any rights under Section 145 of the
General Corporation Law of the State of Delaware), unless the bringing of such
Proceeding or making of such claim shall have been approved by the Board of
Directors, (ii) any Proceeding in which a final non-appealable decision by a
court of competent jurisdiction determines that such indemnification is
prohibited by applicable Law, or (iii) the disgorgement of profits arising from
the purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute.

 

- 10 -



--------------------------------------------------------------------------------

15. Definitions. For purposes of this Agreement:

(a) “Company Entity” means (i) the Company, (ii) any of its direct or indirect
subsidiaries and (iii) any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise with
respect to which Indemnitee serves as a director, officer, employee, partner,
representative, fiduciary or agent, or in any similar capacity, at the request
of the Company.

(b) “Board of Directors” means the board of directors of the Company.

(c) “Corporate Status” describes the status of a person by reason of such
person’s past, present or future service as a director or officer of the Company
or any of its direct or indirect subsidiaries or by reason of such person’s
past, present or future service, at the request of the Company, as a director,
manager, officer, employee, fiduciary or agent of any other Company Entity.

(d) “Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct that is a
required condition to indemnification of Indemnitee hereunder (a “Favorable
Determination”) or (y) there is no reasonable basis for the conclusion that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
met a particular standard of conduct that is a required condition to
indemnification of Indemnitee hereunder (an “Adverse Determination”). An Adverse
Determination shall include the decision that a Determination was required in
connection with indemnification and the decision as to the applicable standard
of conduct.

(e) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(f) “Expenses” shall mean all reasonable direct and indirect costs, fees and
expenses of any type or nature whatsoever and shall specifically include,
without limitation, all reasonable outside attorneys’ fees, retainers, court
costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding, including, but not limited to, the
premium for appeal bonds, attachment bonds or similar bonds and all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses, and shall also specifically include, without limitation,
all reasonable outside attorneys’ fees and all other expenses incurred by or on
behalf of Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement, contribution or any other right
provided by this Agreement. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amounts of judgments or fines against
Indemnitee.

(g) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of corporation law and (b) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (i) any Company Entity or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnities under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto and to be liable therefor.

 

- 11 -



--------------------------------------------------------------------------------

(h) “Organizational Documents” means an entity’s charter, bylaws, partnership
agreement, limited liability company agreement, operating agreement,
indemnification agreement or other similar or equivalent agreement or document.

(i) “Post” means Post Holdings, Inc., a Missouri corporation.

(j) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened, pending or
completed proceeding, whether brought by or in the right of the Company or
otherwise and whether civil, criminal, administrative or investigative in
nature, in which Indemnitee was, is, may be or will be involved as a party,
witness or otherwise, by reason of Indemnitee’s Corporate Status or by reason of
any action taken by Indemnitee or of any inaction on Indemnitee’s part while
acting as director or officer (or equivalent position) of any Company Entity (in
each case whether or not Indemnitee is acting or serving in any such capacity or
has such status at the time any liability or expense is incurred for which
indemnification or advancement of Expenses can be provided under this
Agreement), including any pending on or before the date of this Agreement, but
excluding any initiated by an Indemnitee pursuant to Section 10(f) of this
Agreement to enforce Indemnitee’s rights under this Agreement.

(k) Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

16. Reliance; Integration.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director and/or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director and/or officer of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

17. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in a writing
identified as such by each of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

18. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered: (i) upon receipt if delivered personally,
(ii) one Business Day after it is sent by commercial overnight courier service,
or (iii) by electronic mail (in which case, it will be effective on the day
sent, or, if not a business day, on the immediately following business day) to
the parties at the following addresses (or at such other address for a party as
shall be specified by such party by like notice):

(a) If to Indemnitee, to:

E-mail:

 

- 12 -



--------------------------------------------------------------------------------

(b) If to the Company, to:

BellRing Brands, Inc.

2503 S. Hanley Road

St. Louis, MO 63144

Attention: Craig Rosenthal

E-mail:

with a copy (which shall not constitute notice) to:

Lewis Rice LLC

600 Washington Avenue, Suite 2500

St. Louis, MO 63101

Attention: Tom W. Zook

Email:

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company and (b) in the case of a
change in address for notices to the Company, furnished by the Company to
Indemnitee.

19. Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement and the legal relations among the parties shall, to
the fullest extent permitted by Law, be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Designated Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Designated Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Designated Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Designated
Court has been brought in an improper or otherwise inconvenient forum.

20. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

21. Counterparts. This Agreement may be executed in two or more consecutive
counterparts (including by facsimile), each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered (by telecopy or otherwise) to the
other parties.

[Remainder of Page Intentionally Blank]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company:     BELLRING BRANDS, INC.

    By:  

                              

    Name:       Title:  

[SIGNATURE PAGE – INDEMNIFICATION AGREEMENT]



--------------------------------------------------------------------------------

Indemnitee:    

 

    Name:

[SIGNATURE PAGE – INDEMNIFICATION AGREEMENT]